 INTERNATIONAL PAPER CO.615International Paper Company and United PaperWorkers International Union, AFL-CIO, Peti-tioner. Case 16-RC-8592'14 December 1984• DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBER ZIMMERMAN, HUNTER, ANDDENNISThe National Labor, Relations Board, by a three-member panel, has considered objections to anelection held on 21 July 1983 and the hearing offi-cer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of .ballots shows24 for and 47 against the Petitioner, with 6 chal-lenged ballots, an insufficient number to affect theresults.•The Board has reviewed the record in light ofthe exceptions and briefs, and hereby adopts thehearing officer's findings and recommendationsonly to the extent consistent herewith.The hearing officer recommended sustaining thePetitioner's Objections 1 and 5,1 which contended.respectively that the Employer made unlawfulthreats to reduce wage rates, and that the Employ-er conveyed to the employees the futility of select-ing the Petitioner as their collective-bargainingagent. We find that the Employer engaged in noobjectionable conduct.The Petitioner seeks to represent a unit of em-ployees at the Employer's lumber mill in NewBoston, Texas. The Employer also operates othermills, including unionized plants at Coushatta, Lou-isiana, and Nacogdoches, Texas.During the Petitioner's organizing campaign, theEmployer's officials conducted a series of meetingswith the employees. At the first meeting or meet-ings held on or about 27 June 1983, the Employer'sregional manager Ben Smith addressed the employ-ees. Smith's remarks commenced with an introduc-'tion:Let me take a few minutes here and discusswhat the law is 'and how collective' bargarning[sic] really works.First, I hope everyone understand [sic] that'collective bargaining does not mean that acompany must agree to anything a union asksfor or to sign a contract at all, if the companydoes not think the contract is in the plant's orIn the 'absence of exceptions thereto, we adopt, pro forma, the hear-ing officer's recommendations that Objections 2 and 6 be overruledAt the hearing the Petitioner withdrew Objections 3 and 4, with noopposition by the Employer The hearing officer thereafter declined toconsider these objections in her reportthe employees' best interest. The labor laws re-quire the parties to bargain in good faith, but it[sic] does not require them to agree with eachother . . . . Even if they do agree, that doesnot necessarily mean wages or benefits will im-prove . . . . After negotiations, things may goup, they may stay the same . . . or they maygo down. . . .Smith informed employees that within the lastseveral years at various plants operated by the Em-ployer. . there have been a number of unionizedoperations where pay has been negotiatedfrozen or reduced . . . . While most of thesefreezes and reductions were in paper and con-verting plants at IP, it shows you that throughgood faith bargaining, wages and benefits arefrequently reduced.Additional meetings were held about 6 and 7 July1983, - with Plant Manager Glenn Haddox andSmith as the speakers. In these remarks the officialscompared the wages of the New Boston employeeswith those at other lumber mills across the South.The New Boston wages were higher. The Employ-er's spokesmen continued:We have discussed what the law says aboutwages and benefits changing in a contract.And, if need be, we will bargain in good faithat New Boston. You need to understand, how-ever, that we will not agree to anything in aunion contract which we believe is not in thebest interest of the company. Take, for exam-ple, wages and benefits. It is clear to me thatwe would have a strong argument in any ne-gotiations that wages and benefits are alreadytoo high here. Now, I am not threatening youpeople; you have a legal right to have a unionrepresent you. But because we care about youas employees, you need to understand that wehave a legal right to bargain hard for what webelieve is best for the business. Now we havesome further information which we will dis-cuss with you before you vote which leads usto believe that this union will agree to lowerwages and benefits than we have right now inNew Boston.Further meetings were held during the weeks of13 and 19 July 1983. Assistant Plant ManagerHenry Conly spoke for the Employer at a meetingheld during this time. As found by the hearing offi-cer, Conly indicated that the Employer would bar-gain for lower wages like those at the Employer'sunion-represented plants, i.e., Coushatta and Na-cogdoches. Conly compared the wages at New273 NLRB No. 88 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoston and Coushatta, pointed to Coushatta'swages on a bulletin board, and said, "These wagesare the ones we. are shooting for."- Conly alsospoke of his participation in prior negotiations atone of the unionized mills, noted that he was ahard negotiator, and stated, "You better bring a biglunch, because it could take a long time to negoti-ate a contract."A chart comparing the wages of New Bostonwith Coushatta and Nacogdoches was posted inthe plant shortly before the election. Several em-ployees noticed these wage comparisons, includingthe higher New Boston figures.The hearing officer treated Objection 5 togetherwith Objection 1 because both objections involvedconduct of the Employer which occurred in thesame series of employee meetings. She concludedthat this conduct created an "atmosphere of appre-hension in the voters' minds," inculcated a sense offutility, and interfered with the employees' choice.We conclude to the contrary that the Employer'sspeech and actions were consistent with the re-quirements of the Act.In evaluating whether an employer's statementsduring a union organizing campaign have a coer-cive effect on employees, the focus of our inquiryis whether the totality of the employer's statementshave created an atmosphere preventing a free anduntrammeled choice by the employees, therebj,' dis-rupting the intended laboratory conditions.2The present Case is barren of such coercive' cir-cumstances. Contrary to the hearing officer, wediscern no basis to warrant a conclusion that theEmployer improperly warned employees of a de-crease in wages and benefits and thereby"inculcate[d] in employees a sense of fiftility." Con-sistent with our recent decision in Caradco Corp.,267 NL1k13 1356 (1983), the statements made by theEmployer regarding the possibility of lower wagesand benefits cannot, in context, reasonably be con-strued as a threat to reduce employee wages orbenefits if the -Petitioner won the election. Thus, asin Caradco; the comments of the Employer's repre-sentative emphasized repeatedly that any reductionin wages and benefits could only be undertakenthrough collective bargaining with the Union.In the meetings held about 27 June, RegionalManager Smith stressed the Employer's commit-ment to good-faith bargaining and remarked that asa result of negotiations "things may go up; theymay stay the same . . . or they may go down." Allthough Smith referred to unionized plants operatedby the Employer where wages had been reduced,he specifically informed employees that this oc-2 General ShAoe'Corp , 77 NLRB 124 (1948)curred "through good faith bargaining." In themeetings held about 6 and 7 July, Smith and PlantManager Haddox referred to possible wage andbenefit reductions only in the context of collectivebargaining. Indeed, they expressly stated to em-ployees' that the Employer had reason to believethat "this union will agree to lower wages and ben-efits," thereby emphasizing the collaborative natureof any reduction through negotiations. In addition,Smith and Haddox assured employees in thesemeetings -that they had a legal right to chooseunion representation' and expressly disavowed anythreat-- of retaliation. Assistant Plant ManagerConly's remarks at the later meetings reiterated theEmployer's adherence to the bargaining process.-The statements attributed to Conly contain expressof clearly implied references 'to 'negotiation: theEmployer would bargain for wages like those at itsunionized _plants; he was a hard negotiator; "thesewages are the ones we' are shooting for," and "itcould take a long time to negotiate a contract" (em-phasis' added). Viewed in their entirety, these re-marks convey no indication that the Employerwould initiate unilateral changes in the employees'terms' and conditions of employment or retaliateagainst employees because-they selected the Union.It bears emphasis that we vview the later meet-ings, as the employees viewed them, in the light ofthe initial sessions held only 2 to 3 weeks earlier.Hence we interpret Conly's gesture to the bulletinboard, as, well, as his remarks, in the light ofSmith's and' Haddox's repeated expressions of theirwillingness to cOmply with the requirements of col-lective bargaining. Neither Conly's gesture, nor hisremarks, can be considered in this context to havedisrupted the laboratory conditions for the election,or to have inculcated a sense of futility. The Em-ployer's subsequent posting of the chart containingwage comparisons is not objectionable. We haveupheld the use of similar charts in the past.3 Fur-ther, employees clearly were aware that the Em-ployer's statements regarding its commitment •to-collective bargaining were not merely idle wordsbut had been demonstrated by negotiated agreee-ment at its other unionized plants.43 Viacom Cablevision of Dayton, 267 NLRB 1141'(i983)4 Our dissenting colleague contends that the Employer, through Assist-ant Plant Manager Conly, made "an explicit declaration of an ad-verse consequence of unionization" by allegedly indicating that the Em-ployer would "insist" on lower wage levels The hearing officer found inher concluding analysis, however, that Conly stated only that the Em-ployer "would bargain for" wages like those at its unionized plants andthat those were the wages the Employer "was shooting for" and "wantedto negotiate" Although the term "insist on" appears in Employer's Exh13, Conly testified he did not read this speech word for word, but usedthe text as an outline, and no credited union witness claimed to haveheard ?Insist on " It is clear that the Employer's statements regarding- Continued INTERNATIONAL. PAPER CO617Accordingly, as the record does not support thePetitioner's objections that the Employer's speech-es constituted a threat of retaliation or incalCated asense of futilitS, among the -emplOyees, the objec-tions are ,hereby overruled. Because the tally ofballots shows that the Petitioner failed to receive amajority, of the valid ballots cast, we shall, certifythe results of the election.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority. of the valid bal-lots have not been cast • for United .PaperworkersInternational Union, .AFL-CIO and- that it is notthe exclusive representatie of • these bargainingunit employees.•MEMBER ZIMMERMAN, dissenting.- •For the reasons expressed in the hearing officer'sreport attached hereto, I would sustain the -Peti-tioner's Objections 1 and 5 and set the eledtionaside. The Employer's campaign statements canonly be interpreted' 'as thieatening retaliationagainst the employees 'in the event' -that 'the' 'NewBoston plant became unionized. I agree with thehearing officer that the Employer's 'references to"bargaining" and "negotiations" are insufficient' tomask the intended coercive tone of the Employer'sspeeches and conduct.Indicative of the tone of the entire _campaign isthis excerpt from Assistant Plant Manager .Conly'sremarks to the employees on 13 and 14 July: "I canassure you. . . that if we are rap:fired to negotiatewages and benefits with this union, these . "-2-. arethe wages we will insist on in a.lumbermill" con-tract at New Boston" (Em'p. Exh, 13). (emii'hasis,inthe original). It coald not be clearer ;that 'the Em-ployer signaled the employees in this sentenCe thatit would seek a lesser wage level. precisely _becausethe Union was present., thus: if the -employeesvoted for the ,Union, they were "assured" of theEmployer's insistence upon- the lower wage levelsof Coushatta and Nacogdoches. If the employeesvoted against the Union, according to the clear im-plication of Conly's remarks, the 'existing, higherwage levels would remain undisturbed†wagelevels which the Employer set and therefore clear-ly found- acceptable. The Employer's transparentindication of its intent to administer differentialtreatment to its employees- depending On the out-Come Of the election creates an atmosphere of ap-prehension and a sense of futility" in the minds ofwages and benefits, taken as a whole, neither indicated that it would un-dertake unilateral action nor implied that it would retaliate' against em-ployees by administering differential treatment depending on the outcomeof the election Thus, We find that the Employer did not exceed the limitsof permissible campaign conduct Caradco Corp, supravoting employees, and warrants setting aside theelection. Accordingly, I dissent.'The present case is distinguishable from three recent cases in which Ifound an employer's remarks to its employees unobjectionable I haveagreed to the certification of election results where an employer made noexpress or implied promise that the employees' wages would be increasedif the union were voted out, and where the employer made no suggestionthat the employees' wages or benefits would suffer if they voted the-union in Viacom Cablevision of Dayton, 267 NLRB 1141. (1983), CaradcoCorp. 267 NLRB 1356 (1983). I have also voted to certify the electionresults where the employer's predictions as to the effects of unionizationreferred to "demonstrably probable" consequences beyond its own con-trol International Harvester Go, 258 NLRB 1162 (1981) (Member Zim-merman, dissenting) In the instant case, the Employer told the employees•.that, if required to bargain with the Union,. it would insist on a fixed,lesser wage rate Far from implication or suggestion, this was an explicitdeclaration by the Employer of an adverse consequence of unionization* well within its own control,''APPENDIXFindings of FactObjections 1 and 5Since these two objections involve statements alleged-ly occurring on or about the same dates and in the sameseries of employee meetings held by Assistnat Plant Man-_ager Henry Conly, they will be treated together, for thepurporse of this Report.Petitioner's Position:The Petitioner, in support of these objections (regard-ing the threat to reduced wages and the futility of select-ing the Petitioner as collective-bargaining agent), offeredemployee witnesses Ronald Lofland, George ConwaY,2and Ricky Almand.It was undisputed that during the Petitioner's organiz-ing .campaign, the Employer, through various manage-ment personnel, held a series of employee meetings forthe purpose of explaining its positon. These meetings oc-curred between _June 27 and July 19 on a weekly basis,at varying times ,and places, and involved employeesgrouped by departments and/or by their union' senti-ments. The meetings lasted between 15 to 60 minutes andwere held during work hours.The first series of employee meetings was held primar-ly by Ben Smith, Regional Manager of the ArkansasWood Products Division, around June 27. GlennHaddox, Plant , Manager, and Henry Conly, AssistantPlant Manager, were' present and participated in lesserdegrees. There were no allegations that objectionablestatements were made during this first series of meetings;they are mentioned for background purposes. The em-ployees were told of other companys and unions agree-ing to pay cuts and reductions in benefits, after bargain-ing. A copy of excerpts from Smith's speech was sup-plied as Employer's Exhibit 4 and it stated therein:At IP within the last several years, there have been- a number of unionized operations where pay hasbeen negotiated, frozen or reduced. In fact, after2 Conway's employment was terminated 7/18/83. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining with the same union, IP has frozenwages in several operations and actually reducedwages in others where the employees were repre-sented by the UPIU. While most of these freezesand reductions were in paper and converting plantsat IP, it shows you that through good faith bargain-ing, wages and benefits are frequently reduced.The second series of employee meetings occurredaround July 6 -and 7 Again Ben Smith was the primaryspokesperson, with Glen Haddox participating. Petition-er's witness Ron Lofland recalled that at the meeting heattended, Company personnel explained why they didn'tneed a union, with emphasis on strikes and "lots of em-phasis on wages being reduced to possibly the nationalaverage wage." Lofland recalled this latter statement oc-curring around July 7 and 13 and that Glenn Haddoxand Ben Smith were the speakers.The third and fourth series of employee meetings oc-curred the weeks of July 13 and 19. At the fourth meet-ing Lofland recalled Conly making wage comparisonsbetween New Boston and Coushatta, La. on a bulletinboard. He said Conly went to the board, pointed to Cou-shatta's wages, which were consideraby lower than NewBoston's, and said, "these wages are the ones we areshooting for." He later testified that the wages werefrom $1.50 to $1.75 lower for the same type jobs at Cou-shatta than those at New Boston.Lofland stated that Conly also spoke of the negotia-tions he had been involved in before, that he was a hardnegotiator and that:•You better bring a big lunch, because it could take along time to negotiate a contract.And after this meeting Lofland testified there were wagecomparisons posted throughout the saw mill area forpeople to view, up until the election. Lofland recalledthe wage comparisons being posted on a chalkboard inthe saw mill area and in an office in the breakroom.Petitioner's witness George Conway testified as fol-lows:The third meeting, the fourth meeting, Henry saidthat if the union came in, he would do everythinghe could to get . the wages lowered to what theywas at other_ mills and•it was the third meeting be-cause he said that he was negotiating contracts atthe mill that he came from and that he wanted tonegotiate this contract and they would get theirwages down.Conway also recalled the Coushatta wage rates beingposted on the bulletin board on a rack.As Conway had been discharged on July, 18, and had acharge pending dismissal in the National Labor RelationsBoard Regional Office at the time of the hearing, theEmployer requested and received (for cross-examinationpurposes) a portion of Conway's affidavit3 relating to the3 Employer's Exhibit 2objection issues mentioned under direct examination.Under cross-examination Conway testified that Conlyhad referred to a chart showing average wage differ-ences between union and non-union plants, and Conleyrecalled no specific columns on Coushatta'S wages. Heguessed, it was' not clear, that Coushatta was included inthose average union wages.A part of Conway's affidavit. was read into the record,under cross-examination, and- it stated 'that- during theweek of July 11, Conly had said. "he has a very experi-enced contract negotiator and he Wou/d bargain ourwages down, and our benefits cut down . . ." But in ear-lier direct testimony, Conway -had said Conly would gettheir wages down. When asked which of his statementswas true, Conway replied "both." Petitioner's witnessRicky Almand;testffied that he ,attended five of the Em-ployer's meetings and that the fifth was held the daybefore the election Almand recalled that at one of themeetings there was a-little, "board-like deal" on a three-legged pedestal. It had the wages on certain jobs-for Na-cogdoches and and New Boston and the dif-ferences between the pay,. and that Conly and Smithwere always saying "how much better, how much morewe was, making than Nacogdoches and Coushatta."Almand's recollection was similar to Conway's in thathe recalled being told that the reason Conly was broughtto New Boston was because he negotiated. contracts atother plants and that Conly would."try to negotiate the contract with the•wheneverit come time, when and if the Union made it, cometime [sic], for negotiation to get our wages down†with Nacogdoches and Coushatta." .He recalled the kiln operator _classification showing, a dif-. ferenCe, between New. Boston and Coushatta and Nacog-doches of about 38 centsUnder cross-examination Almand said that he assumedthe chart containing the comparisions between NewBoston and the.United Paperworkers International Unionaverage wages included Coushatta and Nacogdoches.And he-restated that a chart was posted which includedCoushatta and Nacogdoches in front of the mill break-room and on a three-legged pedestal in the office confer-ence room.-Employer Position:The Employer, in defense of these two objections, of-fered Ben Smith, Henry Conly, and John Clary as wit-nesses. Smith testified that at the first meeting on June27, it was. hiss objectiveto inform the employees that itcould be hard bargaining and that wages could be re-duced. He referred to a newspaper, article telling thestory of unions which had agreed to pay cuts. and reduc-tions in benefits . . . with the point that "these union-ized companies bargain with the unions for less moneyand less fringe benefits for their employees.44 Excerpts from Smith's speech were provided as Employer's Exhibit4, with the Employer refusing to put the entire speech info .the record,advising that the other portions did not deal with the objections raisedherein INTERNATIONAL PAPER CO.619At the second series of,meetings (July 6 and 7) Smithtestified that he read from Employer's Exhibit 5 andreferred to the ,chart" on a tripod but did not put on adisplay of it. The chart reflected the differences betweenaverage industry wages and New Boston wages for cer-tain job titles.6 It noted in his speech that NewBoston wages were anywhere from $1-.89. to 24 cents anhour above the average industry wage. A copy of ex-cerpts of Smith's speech as provided, as Employer's Ex-hibit 5, and therein he stated:. . . And, if need be, we will bargain in good faithat New Boston. You need to understand, however,that we will not agree to anything in a union con-tract which we believe is not in the best interest ofthe company. Take,' for example, wages and bene-fits It is clear to. me that we would have a strongargument in any ilekotiations that wages and bene-fits are already too high here. Now, I am notthreatening you people; you have a legal right tohave a union represent you. But because we careabout you as employees, you need to understandthat we have alegal, right to bargain hard for whatwe believe is best for the business. Now we havesome further information which ' we will discusswith you before you vote which leads us to believethat this union will agree to lower wages and bene-fits than we have right now in New Boston.Smith appeared to reluctantly admit that he was awarewages were basically higher at New Boston than at Na-cogdoches, and that Coushatta was mentioned in themeetings and "it may have been Nacogdoches too." Hebelieved Coushatta and Nacogdoches were Included inthe survey's figures (chart referred to in his speech andpreviously identified as Employer's Exhibit 17.)Henry Conly testified that he spoke from a preparedstatement on July 13 and 14,- using the statement as anoutline, and that he utilized a chart comparing UPIU av-erage *wages with New Boston's. Ultimately, he advisedhe spoke with everyone in the plant's conference roomof the office building, everyone who was logisticallyavailable: A copy of excerpts6 from his speech was pro-vided as Employer's Exhibit 13. And a copy of the chartwas 'provided (minus the wages and differences in wages)as Employer's Exhibit 48. An excerpt from the excerptsof the speech reads. -. . . Now, if you were bargaining for the Compa-ny, and you found out that the Union.had never ne-gotiated wages and benefits as good as what youhad paid before the union was voted in, what kindof hard bargain would you demand? Of course, theUnion does not want you all .to think about ,unionwages and benefits. The. union would like to forgetabout these wages, too. I. can assure you, however,that if we are required to negotiate wages and bene-fits with this union, these [chart] are the wages we5 Employer's Exhibit 176 The Employer refused to furnish the entire speech, advising• thatother portions did not deal with the objections raised hereinwill insist on in a lumbermill contract at NewBoston.7Conly's testimony regarding the posting of Nacog-doches and Coushatta wages was contradictory. In earli-er testimony Conly answered.Q. In fact, you posted the wage rates from Cou-shatta at one point, didn't you?A. Not any meetings that I delivered.Q. I mean after the meetings, do you haveknowledge that the Coushatta wage rates wereposted in the plant?A. As an official posting on a bulletin board?Q. That the company put it up somwhere whereemployees could see it.A. We had an information room where the wagerates were available at any of several mills.Q I am going to ask this question again. Werethe wage rates from Coushatta posted someplace inthe plant where employees could see them?A. Not that I recall.sLater Conly admitted the Coushatta wages were postedin the plant on July 19; but insisted they were not postedduring his speeches on July 13 and July 14. Conley ad-vised- that he told employees he had been "involved in"the negotiations of the contract at Coushatta, that he wason the negotiation committee In other testimony, hedenied ever mentioning Coushatta or Nacogdoches in hiscomments.Conely recalled making a statement on July 13 that ifthe Paperworkers were certified and they started con-tract negotiations, that "they should pack a lunch" (per-haps stating this in three or four of the employee meet-ings). He specifically denied saying he was a hard bar-gainer but said that "they would insist on bargaining forcompetitive rates."John L. Clary, Manager of Employee Programs, testi-fied that he prepared the chart containing the averagewages paid by the UPIU represented lumber mills andthe differences in the wages (to New Boston's). No spe-cific references were made on the chart to Coushatta orNacogdoches. He did not' recall Conly mentioning Cou-shatta or Nacogdoches but he recalled responding to aquestion of an employee in one of the meetings that Cou-shatta's wages were included in the averages on thechart.Discussion, Analysis and RecommendationIn NLRB v. Ousel Packing Co., Inc., 395 U.S. 575, 618(1969) the standards for evaluating an employer's predici-ton of the possible effects of unionization are measuredas follows:(The employer) may . . . . make a prediciton as tothe precise effect he believes unionization will haveon his company. In such case, however, the predic-tion must be carefully phrased on the basis of objec-7 Conly stated he was aware that wages were higher at New Bostonthan at Nacogdoches and Coushatta†varying from 20 cents an hour onsome jobs to 52 00 on other jobs . 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive fact to convey an employer's belief as to de-monstrably probable consequences beyond his con-trol . . If there is any implication that an em-ployer may or may not take action soley on his owninitiative for reasons Unrelated to economic necessi-ties and known only to him, the statement is nolonger a reasonable prediction based on availablefacts but a threat of retaliation based on misrepre-sentation and coenon, and as such without the pro-tection of the First Amendment . . . •The employees who listened to the Employer'sspeeches were not aware of the legal terms which canmake a speech either coercive or non-coercive, but wereaverage-type production workers. Almand recalledConly statings that he would try to negotiate New Bos-ton's wages down with those at Coushatta, and Nacog-doches (both UPIU represented mills) Almand recalledConly stating they were being paid too much. Loflandalso testified that Conly made wage comparisons be-tween New Boston and Coushatta and pointed to Cou-shatta's wages on a bulletin board and said "these wagesare the ones we are shooting for." Similarly, Conwaystated that Conly told the emplOyee group he attendedthat he (Conly) would do everything he could to getwages lowered to that of other mills; that he wanted tonegotiate and they would get their wages lowered.Whether the terms used were "bargain" or "negotiate"the wages down, the effect was the same to these em-ployees.One of the issues of fact was whether the Employer'scharts used in the meetings contained wage Comparisonsbetween Coushatta, Nacogdoches, and New BostonWhile the charts provided as exhibits by the Employer(after the close of the hearing) do not indicate any refer-ence to Coushatta or Nacogdoches, the undersigned con-cludes that this is not pivotal because the chart 'contain-ing Coushatta and Nacogdoches wages compared toNew Boston wages was posted shortly before the elec-tion. Conly himself, finally, testified that the Nacog-doches and Coushatta wages were posted on July .19(transcript pages 183-184). Lofland, Conway andAlmand all concurred in their testimony of seeing thesewage comparisons and seeing that the New Bostonwages were higher Further, both employer witnessesSmith and Clary recalled "Coushatta" and "Nacog-doches" being mentioned in the meetings. It would notbe difficult for anyone to get confused, after a series ofmeetings where charts were shown, and to believe thatthe figures recalled were on one set of charts rather thananother, especially as these figures were posted (and thespeeches referring to UPIU wage averages all occurred)within a short span of time in July.While the petitioner's witnesses may not have beenknowledgeable on dates of speeches, the undersigned8 While it was not clear at which meeting in July he heard this state-ment, this did not cause his recollections to be lacking in crediblilityspecifically credits the testimony of Almand, Conway,and' Lofland regarding the Employer negotiating- or bar-gaining their wages down, or "shooting for Coushatta'swages." Both Almand, and Lofland were direct and care-ful 'in their testimony. Lofland had made some notes ofConly's remarks some time after the speeches, voluntari-ly obtained- them from his vehicle upon request of Em-ployer's counsel, and testified consistently with thosenotes thereafter. While Conway was credible, he ap-peared to be easily led by both the petitioner and Em-ployer's counsel, and his recall was not - as accurate asLofland's and Almand's. Further, the excerpts from theEmployer's speeches confirmed many of the ideas ex-pressed by these witnesses.. _Conly, on the other hand, was not as credible, espe-cially with respect to his testimony concerning the post-ing of the -Coushatta wage rates. He appeared to beknowledgeable but reluctant, and at times he was evasivein his answers. While some of this could be explained bythe "critical" position in which he was placed during thiscampaign, the undersigned does not believe this was thereason for his lack of forthrightness.As seen by all of the Employer's literature (excerptsprovided) and by the testimony of Smith and Conly, thecampaign was obviously designed to emphasize and re-emphasize the Employer's higher wage rates vs theUnion's lower wage rates at other IP lumber mills WhileSection 8(c) of the Act permits an employer to portrayits practices (and furnish specific details) with respect toits represented employees so that the voters can be com-pletely informed, the employer is not free to predictand/or warn of wage and benefit decreases if The em-ployees do not vote against the union representation.The undersigned concludes that the general tone ofthe Employer's meetings was negative and left the im-pressions that: (1) the employees were making moremoney than the Employer's union-represented mills; (2)the UPIU had not been able to negotiate wages as goodas those currently enjoyed in New Boston, (3) Conly hadnegotiated (or been involved in the negotiations (at Cou-shatta) and would be involved in negotiations in NewBoston if theUPIU were elected, (4), Conly indicated thebargaining could be long (bring a sack lunch) and, thatthey would bargain for wages like those at the otherunion:represented mills, i.e. like Coushatta and Nacog-doches. The undersigned further conludes that the rea-sonable effects upon the employees of such ancampaign (with Coushatta's wages being posted twodays before the election), could only be inhibitory, incul-cate in employees a sense of futility, create an "atmos-phere of apprehension in the voters' minds" and interferewith the employees' choice in the elechon to come.Mohawk Bedding Co. 204 NLRB 277. North AmericanCar Corporation 253 NLRB 958.Accordingly, it is recommended that these objectionsbe sustained and a second election directed